Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Reasons for Allowance
Claims 4-6, 14, 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4:  The closest prior art, Chang et al., discloses all of the limitations set forth in the previous Office Action.  However, Chang et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 4, and in particular fails to disclose or make obvious, “ wherein the portion of the first side of the main source electrode between the two adjacent sub source electrodes faces a sub drain electrode between the two adjacent sub source electrodes, and wherein the gate insulating layer on the gate electrode makes contact with the main source electrode where the channel layer is not present to form a capacitor.”.  Therefore, claim 4 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 5-6: Since claims 5-6 depend either directly or indirectly on the allowed claim 4, claims 5-6 are also allowed.
Regarding claim 15:  The closest prior art, Chang et al., discloses all of the limitations set forth in the previous Office Action.  However, Chang et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 15, and in particular fails to disclose or make obvious, “wherein the portion of the first side of the main source electrode between the two sub source electrodes faces a sub drain electrode between the two adjacent sub source electrode, and wherein the gate insulating layer on the gate electrode makes contact with the main source electrode where the channel layer is not present to form a capacitor”.  Therefore, claim 15 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 19-23: Since claims 19-23 depend either directly or indirectly on the allowed claim 15, claims 19-23 are also allowed.
Regarding claim 24:  The closest prior art, Chang et al., discloses all of the limitations set forth in the previous Office Action.  However, Chang et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 24, and in particular fails to disclose or make obvious, “wherein the part portion of the main source electrode is a first side of the main source electrode connected between two adjacent sub source electrodes and facing a sub drain electrode between the two adjacent sub source electrodes, wherein the first side of the main source electrode is opposite to the second side of the main source electrode and the first side of the main source electrode is closer to the sub source electrodes than the second side of the main source electrode, and wherein the gate insulating layer on the gate electrode makes contact with the main source electrode where the channel layer is not present to form a capacitor”.  Therefore, claim 24 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 26-27: Since claims 26-27 depend either directly or indirectly on the allowed claim 24, claims 26-27 are also allowed.
Regarding claim 28:  The closest prior art, Chang et al., discloses all of the limitations set forth in the previous Office Action.  However, Chang et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 28, and in particular fails to disclose or make obvious, “wherein the part portion of the main source electrode is a first side of the main source electrode connected between two adjacent sub source electrodes and facing a sub drain electrode between the two adjacent sub source electrodes, wherein the first side of the main source electrode is opposite to the second side of the main source electrode and the first side of the main source electrode is closer to the sub source electrodes than the second side of the main source electrode, and wherein the gate insulating layer on the gate electrode makes contact with the main source electrode where the channel layer is not present to form a capacitor”.  Therefore, claim 28 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 29-32: Since claims 29-32 depend either directly or indirectly on the allowed claim 28, claims 29-32 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871